[Cite as State ex rel. Nelson v. Russo, 131 Ohio St. 3d 51, 2011-Ohio-6552.]




     THE STATE EX REL. NELSON, APPELLANT, v. RUSSO, JUDGE, APPELLEE.
  [Cite as State ex rel. Nelson v. Russo, 131 Ohio St. 3d 51, 2011-Ohio-6552.]
Appellant had adequate remedy by way of appeal to raise claim of sentencing
        error—Court of appeals’ judgment denying request for writ of mandamus
        affirmed.
 (No. 2011-1438—Submitted December 7, 2011—Decided December 22, 2011.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                              No. 96706, 2011-Ohio-3698.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals denying the request
of appellant, Carl A. Nelson Sr., for a writ of mandamus to compel appellee,
Cuyahoga County Court of Common Pleas Judge Nancy M. Russo, to correct an
alleged clerical error in his sentencing entry so that his sentences for four counts
of rape and one count of kidnapping run concurrently rather than consecutively.
        {¶ 2} Nelson had an adequate remedy by way of appeal to raise his claim
of sentencing error. State ex rel. Gooden v. Teodosio, 128 Ohio St. 3d 538, 2011-
Ohio-1915, 947 N.E.2d 1206, ¶ 3. And because Nelson has already raised his
claim of sentencing error, see State v. Nelson, Cuyahoga App. No. 95420, 2010-
Ohio-6032, 2010 WL 5065419, res judicata bars him from using mandamus to
relitigate the same issue. See State ex rel. McDonald v. Mitrovich, 113 Ohio
St.3d 167, 2007-Ohio-1258, 863 N.E.2d 172, ¶ 8. Nor can Nelson raise any
asserted constitutional claim that he could have raised in his prior appeal. Smith
v. Voorhies, 119 Ohio St. 3d 345, 2008-Ohio-4479, 894 N.E.2d 44, ¶ 11.
                                                                        Judgment affirmed.
                            SUPREME COURT OF OHIO




       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                             __________________
       Carl A. Nelson Sr., pro se.
       William D. Mason, Cuyahoga County Prosecuting Attorney, and James
Moss, Assistant Prosecuting Attorney, for appellee.
                           ______________________




                                        2